DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
On page 4 of the response, applicant contends the objection to the drawing should be withdrawn. Specifically, applicant points to Fig. 3 to show the features of claim 7. Claim 7 depends from claim 3 which depends from claim 2 which further depends from claim 1. Claim 3 requires “a second plate on which the excitation light source module and the resonator are disposed, wherein the first plate and the second plate are disposed in a two-layer structure”. Claim 7 further requires “the first plate is disposed closer to the maintenance side than the second plate”. As admitted by applicant on page 4, Fig. 3 shows the second place closer to the maintenance side than the first plate. Accordingly, Fig. 3 cannot show the features outlined in claim 7. Figs. 1 and 2 do show the first plate disposed closer to the maintenance side than the second plate, but fail to show any displacement, because the first plate is entirely overlapped by the second plate in both horizontal directions. Accordingly, the features of claim 7 are not shown as was indicated in the previous Office Action.
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive.Beginning on page 4, applicant contends the rejections are improper, because Kashiwagi in view of Schüsslbauer do not teach all the features of claims 1, 8, and 9. On page 5, applicant contends “The .
On page 6, applicant further asserts “Kashiwagi…fails to teach a first optical fiber (30) extending from an excitation light source (20), a second optical fiber (50) extending from a resonator (50a, 60, 70a), and a connection point between the first optical fiber and the second optical fiber are disposed ‘on’ the first plate (10).” This is clearly incorrect. As is noted in [0041], “FIG. 4 is a schematic view showing a configuration of the laser unit shown in FIG. 1.” As is shown in Fig. 4, the fusion-splice point (x) is between element 60 and element 40 along element 50. Applying that teaching to Fig. 1, as instructed by Kashiwagi, the fusion-splice point (x) is necessarily on plate (10), because a portion of fiber (30), multiplexer (40), fiber (50), and fiber (60) are all shown to be on plate (10). 
Applicant continues by suggesting “Kashiwagi also fails to teach a first optical fiber (30) and the second optical fiber (50) extend toward the connection point (x) from “one side and another side” of the first plate. This is also not persuasive. Applicant has failed to claim the orientations of the sides. Kashiwagi shows this feature in both a horizontal direction along element 10 and a vertical direction across element 10. 
Accordingly, Kashiwagi in view of Schüsslbauer disclose all the features of claim 1.

All rejections are maintained.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2021 were filed on or after the mailing date of the first action on the merits on 08/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first plate and the second plate are displaced from each other in a horizontal direction” of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwagi et al. (US20160291252A1), hereafter Kashiwagi, in view of Schüsslbauer et al. (US20150110136A1), hereafter Schüsslbauer
Regarding claim 1, Kashiwagi discloses a laser oscillator (Fig. 1 element 100; Title; [0027]) having an excitation light source module (Fig. 1 element 20; [0027]) and a resonator (Fig. 1 element 60; Fig. 4 element LO, 60, 50a, 70a; [0039]), the laser oscillator (Fig. 1 element 100; Title; [0027]) comprising: a first optical fiber (Fig. 1 element 30) extending from the excitation light source module (Fig. 1 element 20); a second optical fiber (Fig. 1 element 50) extending from the resonator (Fig. 1 element 60; Fig. 4 element LO, 60, 50a, 70a; [0039]); and a first plate (Fig. 1 element 10) on which the first optical fiber (Fig. 1 element 30), the second optical fiber (Fig. 1 element 50), and a connection point between the first optical fiber and the second optical fiber are disposed (Fig. 1 between elements 30 and 50; [0041]; Fig. 4 element “x”), wherein the first optical fiber and the second optical fiber extend toward the connection point from one side and another side of the first plate, respectively (Fig. 1 elements 30 and 50). While strongly implied, Kashiwagi does not explicitly disclose the elements in a single housing. However, Schüsslbauer discloses a seed laser, equivalent to the excitation light source module, an amplifier, equivalent to a resonator, and a fiber optically connecting the two all in a single housing (Title; Abstract). The advantage is to provide a compact design that can be operated at low cost (Abstract). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kashiwagi with the elements in a single housing as suggested by the similar device disclosed by Schüsslbauer in order to provide a compact design that can be operated at low cost. 
Regarding claim 2, Kashiwagi further discloses all connection points between optical fibers are disposed at a position visible from a maintenance side (Fig. 1 shows all the connections on a top surface). Furthermore, Schüsslbauer discloses a housing with the optical fibers at a position visible from 
Regarding claim 3, Schüsslbauer discloses first and second plates (Fig. 3 elements 20 and 21) where the first and the second plate are disposed in a two-layer structure ([0011]). Kashiwagi in view of Schüsslbauer do not explicitly disclose a second plate on which the excitation light source module and the resonator are disposed. However, Kashiwagi discloses the excitation light source module (Fig. 1 element 20; [0027]) and the resonator (Fig. 1 element 60; Fig. 4 element LO, 60, 50a, 70a; [0039]) are disposed on a plate (Fig. 1 element 10)). Furthermore, Schüsslbauer further discloses mounting different components on different plates in order to facilitate cooling ([0011]) and maintenance ([0013]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Kashiwagi in view of Schüsslbauer with a second plate on which the excitation light source module and the resonator are disposed, since Kashiwagi discloses the excitation light source module and the resonator are disposed on a plate and Schüsslbauer discloses first and second plates where the first and the second plate are disposed in a two-layer structure and rearranging the components on the plates in order to facilitate cooling and maintenance and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 4, Kashiwagi further discloses the excitation light source module (Fig. 1 element 20; [0027]) and the resonator Fig. 1 element 60; Fig. 4 element LO, 60, 50a, 70a; [0039]) are disposed on a front surface and a back surface of a plate, respectively (Fig. 1 element 10)1.
Regarding claim 5, Kashiwagi further discloses a cooling device configured to cool the plate ([0028]). Furthermore, Schüsslbauer discloses cooling devices for both plates ([0011]). 
Regarding claim 6, Kashiwagi in view of Schüsslbauer do not explicitly disclose the first plate is disposed closer to the maintenance side than the second plate, and the first plate has a surface area less than a surface area of the second plate. However, the Office takes Official Notice that optimizing the position and size of mounting plates in a laser housing is well known in the art. The advantage is to balance the size, cost, and performance based on the desired use of the device. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kashiwagi in view of Schüsslbauer with the first plate is disposed closer to the maintenance side than the second plate, and the first plate has a surface area less than a surface area of the second plate, since it is known in the art to optimize the position and size of mounting plates in laser housing in order to balance the size, cost, and performance based on the desired use of the device and since it has been held that rearranging parts and changing the size/proportion of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70; Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 7, Kashiwagi in view of Schüsslbauer do not explicitly disclose the first plate is disposed closer to the maintenance side than the second plate, and the first plate and the second plate are displaced from each other in a horizontal direction. However, the Office takes Official notice that optimizing the position of mounting plates in a laser housing is well known in the art. The advantage is to balance the size, cost, and performance based on the desired use of the device. Accordingly, it would In re Japikse, 86 USPQ 70.
Regarding claim 8, Kashiwagi discloses a laser oscillator (Fig. 1 element 100; Title; [0027]) having an excitation light source module (Fig. 1 element 20; [0027]) and a resonator (Fig. 1 element 60; Fig. 4 element LO, 60, 50a, 70a; [0039]), wherein all connection points between optical fibers are disposed at a position visible from a maintenance side (Fig. 1 shows all the connections on a top surface). Furthermore, Schüsslbauer discloses a seed laser, equivalent to the excitation light source module, an amplifier, equivalent to a resonator, and a fiber optically connecting the two all in a single housing (Title; Abstract), the housing with the optical fibers at a position visible from a maintenance side (Fig. 3 side closest to element 10,12). The advantage is to provide a compact design that can be operated at low cost (Abstract) with easy access to the components for maintenance ([0013]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kashiwagi with the elements in a single housing as suggested by the similar device disclosed by Schüsslbauer and all the connection points between optical fibers are disposed in the housing at a position visible from a maintenance side, since Schüsslbauer discloses the fiber at a position visible from a maintenance side of the housing in order to provide a compact design that can be operated at low cost with easy access to the components for maintenance.
Regarding claim 9, Kashiwagi discloses a laser oscillator (Fig. 1 element 100; Title; [0027]) having an excitation light source module (Fig. 1 element 20; [0027]) and a resonator (Fig. 1 element 60; Fig. 4 In re Japikse, 86 USPQ 70.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Joshua King/               Primary Examiner, Art Unit 2828
12/16/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Office notes that “a front surface” and “a back surface” may be arbitrarily defined as currently claimed.